DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/13/2021 has been entered.
 
Response to Arguments
Applicant’s arguments filed on 5/13/2021 have been considered but are moot because the new ground of rejection in instant Office Action uses new mappings to address the amended features of the claims, thus rendering Applicant’s arguments moot.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, lines 5-6 recite in part “…..a plurality of batch script…..”. It is unclear if the above is meant to be “a plurality of batch scripts” as provided in claims 1 and 11. The terminologies must be consistent throughout all claims.
Regarding claims 7- 8 and 10, these claims depend on claim 6 and thus are rejected on the same basis as mentioned in claim 6 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6, 10-11 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiou et. al. (US 20120135729, Chiou hereinafter) in view of Persson et. al. (WO 2015/197537 A1), Zeng et. al. (US 20160338107 A1, Zeng hereinafter) and  Zhu  et. al. (US 20140115131 A1, Zhu hereinafter).

Chiou discloses “Apparatus and Method for Competitor Network Monitoring“ (Title), wherein  “The invention is related to a method that utilizes the spectrum scan capability of mobile phones to scan for competitors' and domestic roaming partners' networks in order to obtain the performance information regarding to the competitors' and domestic roaming partners' networks“ [0002].

 Chiou’s disclosure comprises the following: 

With respect to independent claims:

Regarding claim 1, A server (e.g. Fig. 3, server 35), comprising:
a communication transceiver, transmitting and receiving signals (e.g. Note that a server must have a communication transceiver to transmit and receive signals); and 
a processor (e.g. Note that a server must have a processor to perform processing of data), coupled to the communication transceiver, and configured for:
selecting at least one supported frequency band of a user equipment (UE) (e.g. aforesaid mobile phone) from a plurality of frequency spectrums (e.g. the frequency band in frequency spectrums associated with mobile networks 41, 42 and 43. Note that the UE must be supporting a frequency band in the frequency spectrums associated with the mobile networks 41, 42 and 43 so that it can register and/or scan the frequency spectrums);
determining frequency spectrum information, wherein the frequency spectrum information comprises the plurality of frequency spectrums possessed by at least two mobile networks (e.g. “the mobile device 31, 32, 33 reading network configuration of the first mobile network 41 and camping on a first RF channel belonging to the first mobile network 41“ [0031], which first RF channel is associated with a frequency spectrum possessed by the first mobile network. Furthermore, “the mobile device 31, 32, 33 scanning the second RF channel and obtaining the scanned data about the second mobile network 42, 43. …. the mobile device 31, 32, 33 stores the scanned data into a memory 313, 323, 333 furnished inside the mobile device 31, 32, 33 (step 244)….. the scanned data stored in the mobile device 31, 32, 33 is collected in order to be analyzed in the server 35 (step 245). Wherein, the scanned data either is collected by one of the following ways: I) the scanned data is sent by the mobile device to the server remotely (e.g., via internet, or via the first mobile network 41 or other network 34 connects to the server 35)” [0031]-[0033], which second RF channel is associated with a frequency spectrum possessed by the second mobile network and the plurality of frequency spectrums comprises the frequency spectrums associated with the first and second mobile networks. Note that the server must determine the frequency spectrum information comprising the plurality of frequency spectrums before generating a network configuration as discussed below according to the frequency spectrum information);
generating a network configuration according to the frequency spectrum information (e.g. “the scanned data can be used by the server to approximate the locations of cells or base stations of at least the second mobile network” claim 19, which approximating the location of cells is associated with generating the network configuration according to the frequency spectrum. Moreover, “the mobile device 31, 32, 33 reading network configuration of the first mobile network 41 and camping on a first RF channel belonging to the first mobile network 41” [0031], which reading network configuration by the mobile device is associated with the server generating the network configuration according to the frequency spectrum), the plurality of frequency spectrums are scanned for a network performance measurement of the UE (e.g. “One capability this patent is utilizing is the spectrum scan capability of the mobile phone (also referred as "mobile device" hereinafter). Most modem mobile phones are capable of scanning the spectrums they are designed to use, and they will utilize the scanned network information to determine camping on the network they are authorized to register. During the spectrum scan stage, though the mobile phones can not register to those networks they are not allowed to, they still can obtain certain information about those networks, including mobile network code (MNC), cell id, signal strength, interference, etc. Also, the normal behavior of the spectrum scan is that once the mobile phone found the network it's allowed to camp on, it will register to the network and keep listening to the radio frequency (RF) channels belong to that registered network” [0021], which signal strength and interference are associated with network performance measurement of the UE. Furthermore, “The invention is related to a method that utilizes the spectrum scan capability of mobile phones to scan for competitors' and domestic roaming partners' networks in order to obtain the performance information regarding to the competitors' and domestic roaming partners' networks” [0002]), and the UE is allowed to register to at least one subscribed mobile network of the at least two mobile networks (e.g. “The method is implemented in a communication system that comprises at least a mobile device capable of registering to a first mobile network” [0006], which first mobile network is considered as the one subscribed mobile network); and 
transmitting, through the communication transceiver, the network configuration (e.g. “the mobile device reading network configuration of the first mobile network and camping on a first RF channel belonging to the first mobile network” [0010]. Note that the underlined feature is different from the claimed feature and this difference will be discussed below).

It is noted that while disclosing selecting at least one supported frequency band of a user equipment (UE), Chiou is silent about selecting at least one supported frequency band of a user equipment (UE) from capacity information of the UE to be in a plurality of frequency spectrums, which however had been known in the art before the effective filing date of the claimed invention as shown by Zeng in a disclosure “DATA PROCESSING METHOD AND APPARATUS” (Title), wherein “sending, by the base station, a query message that carries an identifier of the UE to a core network device such as a mobility management entity (Mobility Management Entity, MME for short), and receiving a query response message returned by the core network device such as the MME, where the query response message includes the capability information of the UE, and the capability information of the UE also includes information such as a frequency band supported by the UE, bandwidth supported by the UE, and whether the UE supports dynamic frequency selection“ [0146]. Note that the MME is considered as the server of Chiou and thus the server has the capability information of the UE, the capability information is considered as the capacity information and the frequency band supported by the UE is considered as the at least one supported frequency band. 
Therefore, it would have been obvious to one of ordinary skill in the art to modify the method of selection of at least one supported frequency band of Chiou with Zeng’s capability information of the UE so that the frequency spectrum is more efficiently utilized.
It is noted further that while disclosing network configuration, Chiou is silent about wherein the network configuration is used by an operation and maintenance (O&M)  platform, which however had been known in the art before the effective filing date of the claimed invention as shown by Persson in a disclosure “Technique for sharing frequencies” (Title). Persson discloses “The network configures UEs to measure the local radio environment by, e.g., using the Minimization of Drive Tests (MDT) functionality defined in 3GPP for UMTS and LTE or similar techniques for other radio technologies. ….. Based on the knowledge of the position at which the measurements were taken and the measurement specific details (e.g., signal strength levels, etc.), the network can determine if the coverage infringes the protection zones or if the margins are too large. If the coverage extends into the protected zone, the network decides that it needs to change the configuration data. It can then, per affected cell, decide to not use the cell and/or lower (or increase) the output power and/or increase (or decrease) the tilt of the one or more antennas, and/or to change one or more directions of the one or more antennas. The output power level may be adjusted unequally on the frequency carrier. Alternatively or in addition, the frequency channel bandwidth is limited. E.g., the bandwidth is limited by avoiding usage of certain resource blocks in, e.g., an LTE carrier. The deployment decision can be taken in an eNodeB (eNB) and/or a Radio Network Controller (RNC), an access controller, an access point, a base station, an Operation and Maintenance (O&M) functionality, or a separate ASA/LSA/SAS entity or node“ [Pg. 13 line 24 - Pg. 14 line 10], which ASA/LSA/SAS entity or node is considered as the server of Chiou, the O&M entity is considered as the O&M platform that uses the network configuration values from the server and the deployment is associated with network configuration. Note that there are multiple options in the claim and only this option is considered here.
Therefore, it would have been obvious to one of ordinary skill in the art to modify the use of the generated network configuration of Chiou by adding the O&M entity of Persson so that the UE can receive the cell reconfiguration message [Pg. 14 line 32].
It is also noted that while disclosing generating network configuration, Chiou is in view of Persson is silent about generating a plurality of batch scripts, wherein each of the plurality of batch scripts records commands according to the network configuration,  and transmitting …….the plurality of batch scripts, wherein the plurality of batch scripts are used by the O&M platform, which however had been known in the art before the effective filing date of the claimed invention as shown by Zhu in a disclosure “Method and System for Managing Devices in Batches” (Title), wherein “the instruction is sent by an auto-configuration server, and receive a batch management command sent by the auto-configuration server; the sending unit is configured to send the information about commands supported by each device in the N devices in the network to the auto-configuration server, and send commands supported by one or more devices to the one or more devices in the N devices; and the data model generating unit is configured to: according to the received instruction of generating a data model corresponding to a common command that is sent by the auto-configuration server, generate the data model corresponding to the common command; and the auto-configuration server includes a receiving unit, a common command generating unit, and a sending unit, where the receiving unit is configured to receive information about commands supported by each device in N (N is a natural number that is greater than or equal to 2) devices in a network sent by a gateway; the common command generating unit is configured to generate a common command according to the information about commands supported by each device in the N devices; and the sending unit is configured to send an instruction of generating a data model corresponding to the common command to the gateway, and send a batch management command for the data model corresponding to the common command to the gateway” [0019]. Note that the batch management command is associated with a plurality of batch scripts, which plurality of batch scripts is transmitted from the Auto-configuration server, which is considered as the server, and the gateway is associated with the O&M platform, wherein each script is command associated with each of the N devices according to the network configuration. As shown in Fig. 8 of Persson, the plurality of batch scripts sent from the ASA/LSA/SAS entity are used by the O&M platform connected directly to it. 
Therefore, it would have been obvious to one of ordinary skill in the art to modify the method of transmitting the network configuration of Chiou with the plurality of batch scripts of Zhu so that the system is more efficient with less overhead.
(Examiners Note: In addition to the above reference Zhu, another reference US 20030115304 A1 also discloses the above for which Zhu was used. For example, “The methods used include the manual creation of batch file scripts from CLI commands, where each script addresses a particular change in the configuration of a particular data network element” [0018]).
Regarding claim 6,     A communication system, comprising:
a server (e.g. Fig. 3, server 35), selecting at least one supported frequency band of a user equipment (UE) from a plurality of frequency spectrums (e.g. the frequency band in frequency spectrums associated with mobile networks 41, 42 and 43. Note that the UE must be supporting a frequency band in the frequency spectrums associated with the mobile networks 41, 42 and 43 so that it can register and/or scan the frequency spectrums), 
determining frequency spectrum information (e.g. “the mobile device 31, 32, 33 reading network configuration of the first mobile network 41 and camping on a first RF channel belonging to the first mobile network 41“ [0031], which first RF channel is associated with a frequency spectrum possessed by the first mobile network.  Furthermore, “the mobile device 31, 32, 33 scanning the second RF channel and obtaining the scanned data about the second mobile network 42, 43. …. the mobile device 31, 32, 33 stores the scanned data into a memory 313, 323, 333 furnished inside the mobile device 31, 32, 33 (step 244)….. the scanned data stored in the mobile device 31, 32, 33 is collected in order to be analyzed in the server 35 (step 245). Wherein, the scanned data either is collected by one of the following ways: I) the scanned data is sent by the mobile device to the server remotely (e.g., via internet, or via the first mobile network 41 or other network 34 connects to the server 35)” [0031]-[0033], which second RF channel is associated with a frequency spectrum possessed by the second mobile network. Note that the server must determine the frequency spectrum information before generating a network configuration as discussed below according to the frequency spectrum information), 
generating a network configuration according to the frequency spectrum information (e.g. “the scanned data can be used by the server to approximate the locations of cells or base stations of at least the second mobile network” claim 19, which approximating the location of cells is associated with generating the network configuration according to the frequency spectrum. Moreover, “the mobile device 31, 32, 33 reading network configuration of the first mobile network 41 and camping on a first RF channel belonging to the first mobile network 41” [0031], which reading network configuration by the mobile device is associated with the server generating the network configuration according to the frequency spectrum), wherein the frequency spectrum information comprises the plurality of frequency spectrums supported by at least two mobile networks (e.g. the plurality of frequency spectrums comprises the frequency spectrums associated with the first and second mobile networks); and
the UE, performing a network performance measurement by scanning the plurality of frequency spectrums based on the frequency spectrum information  (e.g. “One capability this patent is utilizing is the spectrum scan capability of the mobile phone (also referred as "mobile device" hereinafter). Most modem mobile phones are capable of scanning the spectrums they are designed to use, and they will utilize the scanned network information to determine camping on the network they are authorized to register. During the spectrum scan stage, though the mobile phones can not register to those networks they are not allowed to, they still can obtain certain information about those networks, including mobile network code (MNC), cell id, signal strength, interference, etc. Also, the normal behavior of the spectrum scan is that once the mobile phone found the network it's allowed to camp on, it will register to the network and keep listening to the radio frequency (RF) channels belong to that registered network” [0021], which signal strength and interference are associated with network performance measurement of the UE. Furthermore, “The invention is related to a method that utilizes the spectrum scan capability of mobile phones to scan for competitors' and domestic roaming partners' networks in order to obtain the performance information regarding to the competitors' and domestic roaming partners' networks” [0002]), wherein the UE is allowed to register to at least one subscribed mobile network of the at least two mobile networks (e.g. “The method is implemented in a communication system that comprises at least a mobile device capable of registering to a first mobile network” [0006], which first mobile network is considered as the one subscribed mobile network).

It is noted that while disclosing selecting at least one supported frequency band of a user equipment (UE), Chiou is silent about selecting at least one supported frequency band of a user equipment (UE) from capacity information of the UE to be in a plurality of frequency spectrums, which however had been known in the art before the effective filing date of the claimed invention as shown by Zeng in a disclosure “DATA PROCESSING METHOD AND APPARATUS” (Title), wherein “sending, by the base station, a query message that carries an identifier of the UE to a core network device such as a mobility management entity (Mobility Management Entity, MME for short), and receiving a query response message returned by the core network device such as the MME, where the query response message includes the capability information of the UE, and the capability information of the UE also includes information such as a frequency band supported by the UE, bandwidth supported by the UE, and whether the UE supports dynamic frequency selection…… the base station determines, according to the capability information obtained in the foregoing step, whether the UE has the capability of supporting the U-LTE cell; and if the UE has the capability of supporting the U-LTE cell, the base station configures the U-LTE cell, for the UE“ [0146]-[0148]. Note that the combination of the MME and the base station is considered as the server of Chiou, the capability information is considered as the capacity information and the frequency band supported by the UE is considered as the at least one supported frequency band. 
Therefore, it would have been obvious to one of ordinary skill in the art to modify the method of selection of at least one supported frequency band of Chiou with Zeng’s capability information of the UE so that the frequency spectrum is more efficiently utilized.
It is noted further that while disclosing generating network configuration, Chiou is silent about generating a plurality of batch script, each of the plurality of batch scripts records commands according to the network configuration, which however had been known in the art before the effective filing date of the claimed invention as shown by Zhu in a disclosure “Method and System for Managing Devices in Batches” (Title), wherein “the instruction is sent by an auto-configuration server, and receive a batch management command sent by the auto-configuration server; the sending unit is configured to send the information about commands supported by each device in the N devices in the network to the auto-configuration server, and send commands supported by one or more devices to the one or more devices in the N devices; and the data model generating unit is configured to: according to the received instruction of generating a data model corresponding to a common command that is sent by the auto-configuration server, generate the data model corresponding to the common command; and the auto-configuration server includes a receiving unit, a common command generating unit, and a sending unit, where the receiving unit is configured to receive information about commands supported by each device in N (N is a natural number that is greater than or equal to 2) devices in a network sent by a gateway; the common command generating unit is configured to generate a common command according to the information about commands supported by each device in the N devices; and the sending unit is configured to send an instruction of generating a data model corresponding to the common command to the gateway, and send a batch management command for the data model corresponding to the common command to the gateway” [0019]. Note that the batch management command is associated with a plurality of batch scripts, which is transmitted from the Auto-configuration server, which is considered as the server, and the gateway is associated with the O&M platform (discussed below), wherein each script is command associated with each of the N devices according to the network configuration. 
Therefore, it would have been obvious to one of ordinary skill in the art to modify the method of transmitting the network configuration of Chiou with the plurality of batch scripts of Zhu so that the system is more efficient with less overhead.
It is also noted that while disclosing network configuration, Chiou in view of Zhu is silent about an operation and maintenance (O&M) platform, configured with the plurality of batch scripts to indicate the UE to configure with the frequency spectrum information, which however had been known in the art before the effective filing date of the claimed invention as shown by Persson in a disclosure “Technique for sharing frequencies” (Title). Persson discloses “The network configures UEs to measure the local radio environment by, e.g., using the Minimization of Drive Tests (MDT) functionality defined in 3GPP for UMTS and LTE or similar techniques for other radio technologies. ….. Based on the knowledge of the position at which the measurements were taken and the measurement specific details (e.g., signal strength levels, etc.), the network can determine if the coverage infringes the protection zones or if the margins are too large. If the coverage extends into the protected zone, the network decides that it needs to change the configuration data. It can then, per affected cell, decide to not use the cell and/or lower (or increase) the output power and/or increase (or decrease) the tilt of the one or more antennas, and/or to change one or more directions of the one or more antennas. The output power level may be adjusted unequally on the frequency carrier. Alternatively or in addition, the frequency channel bandwidth is limited. E.g., the bandwidth is limited by avoiding usage of certain resource blocks in, e.g., an LTE carrier. The deployment decision can be taken in an eNodeB (eNB) and/or a Radio Network Controller (RNC), an access controller, an access point, a base station, an Operation and Maintenance (O&M) functionality, or a separate ASA/LSA/SAS entity or node“ [Pg. 13 line 24 - Pg. 14 line 10], which ASA/LSA/SAS entity or node is considered as the server of Chiou, the O&M entity is considered as the O&M platform that uses the network configuration values in a plurality of batch scripts obtained from the server and the deployment is associated with network configuration. Note that there are multiple options in the claim and only this option is considered here. Moreover, “Fig. 8 illustrates an example for a step 804 of sending a cell reconfiguration message 802 by the network. The UE receives the cell reconfiguration message 802 in a step 806”  [Pg. 14 lines 31-33], which configuration message is associated with indicating to the UE the configuration with frequency spectrum information and is received via O&M from the server. 
Therefore, it would have been obvious to one of ordinary skill in the art to modify the use of the generated network configuration of Chiou in view of Zhu by adding the O&M entity of Persson so that the UE can receive the cell reconfiguration message [Pg. 14 line 32].

Regarding claim 11, A performance measurement method, comprising:
selecting at least one supported frequency band of a user equipment (UE)  from capacity information of the UE to be in a plurality of frequency spectrums;
determining frequency spectrum information, wherein the frequency spectrum information comprises the plurality of frequency spectrums supported by at least two mobile networks; 
generating a network configuration according to the frequency spectrum information, wherein the network configuration is used by an operation and maintenance (O&M) platform, the plurality of frequency spectrums are scanned for a network performance measurement of the UE, and the UE is allowed to register to at least one subscribed mobile network of the at least two mobile networks; and
generating a plurality of batch scripts, wherein each of the plurality of batch scripts records commands according to the network configuration and is used by the O&M platform (e.g. Note that this claim is similar to claim 1 except that it is a method claim whereas claim 1 is an apparatus claim and thus the same reasoning as applied to claim 1 applies here as well. Note further that there are multiple options in the claim and only this option is considered here).

Chiou in view of Persson, Zeng and Zhu further discloses the following (Note: unless mentioned otherwise references made below draw to Chiou): 

With respect to dependent claims:

Regarding claim 5, The server according to claim 1, wherein the processor is configured for: 
receiving, through the communication transceiver, a monitoring result of the network performance measurement based on the frequency spectrum information (e.g. “radio measurement” discussed below);
determining a location of the UE corresponding to the monitoring result (e.g. “position of the UE” discussed below); and
comparing the monitoring result of the at least two mobile networks at the location (e.g. “Another method is to utilize the mobile network information to locate the mobile phone. Certain network measurement information which is available when the mobile phone is in active mode, i.e. connected to the mobile network, can be helpful for calculating the location. For example, "radio measurement" is one of the network measurement information that is useful for calculating the location of mobile device. The position of mobile device can be calculated based on radio measurement (such as but not limited to: RSCP, EcNo, propagation delay, TM-offset, chip, etc.) either on the mobile device side, or on the server side. It's also possible to transmit radio measurement from the mobile device to the server, and then calculate the position based on the radio measurement on the server” [0026]. Note that aforesaid generating a network configuration must be based on comparing the monitoring result at the location).
Regarding claim 10, The communication system according to claim 6, wherein the server receives a monitoring result of the network performance measurement based on the frequency spectrum information from the UE, determine a location of the UE corresponding to the monitoring result, and compares the monitoring result of the at least two mobile networks at the location (e.g. Note that this claim is similar to claim 5 except that it is a system claim wherein the function is done by the server, whereas claim 5 is an apparatus claim wherein the function is also done by the server, and thus the same reasoning as applied to claim 5 applies here as well).
Regarding claim 15, The performance measurement method according to claim 11, wherein after the step of generating the network configuration, further comprising:
receiving a monitoring result of the network performance measurement based on the frequency spectrum information;
determining a location of the UE corresponding to the monitoring result; and comparing the monitoring result of the at least two mobile networks at the location (e.g. Note that this claim is similar to claim 5 except that it is a performance measurement method claim, whereas claim 5 is an apparatus claim wherein the same performance measurement method is done by the server, and thus the same reasoning as applied to claim 5 applies here as well).


Claims 2-3, 7-8 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiou in view of Persson, Zeng and Zhu as applied to claims 1, 6 and 11 above, and further in view of Mo et. al. (US 20150359027 A1, MO hereinafter).

Chiou in view of Persson, Zeng and Zhu further discloses the following (Note: unless mentioned otherwise references made below draw to Chiou): 

Regarding claim 2, The server according to claim 1, wherein the processor is configured for: 
selecting at least one of a plurality of frequency bands (e.g. frequency spectrums associated with frequency bands of aforesaid first and second RF channels) in a region as the plurality of frequency spectrums.
It is noted that while disclosing frequency band, Chiou is silent about licensed frequency bands, which however had been known in the art before the effective filing date of the claimed invention as shown by Mo in a disclosure “Networking method for mobile terminals and mobile terminal”, wherein “A networking method for mobile terminals, comprising: dividing a frequency spectrum resource suitable for operation in a mobile communication network into three kinds of frequency bands: a Commercial Frequency Band (CB), a Licensed Frequency Band (LB), and an Unlicensed Frequency Band (UB); and establishing, by a calling mobile terminal, a radio communication connection with a called mobile terminal on the CB or the LB or the UB; wherein the calling mobile terminal and the called mobile terminal are implemented by a Software Defined Radio (SDR) way” claim 1.
Therefore, it would have been obvious to one of ordinary skill in the art to modify frequency spectrum of Chiou with the licensed frequency spectrum of Mo so that “frequency spectrum resource utilization rate is improved” [0034].
Chiou in view of Persson, Zeng, Zhu and Mo further discloses the following (Note: unless mentioned otherwise references made below draw to Choiu):
Regarding claim 3, The server according to claim 2, wherein the plurality of frequency spectrums comprise all of the plurality of licensed frequency bands (e.g. MO: aforesaid licensed frequency band. Note that it is a design choice to select all of the licensed frequency band).

Regarding claim 7, The communication system according to claim 6, wherein the server selects at least one of a plurality of licensed frequency bands in a region as the plurality of frequency spectrums (e.g. Note that this claim is similar to claim 2 except that it is a system claim wherein the function is done by the server, whereas claim 2 is an apparatus claim wherein the function is also done by the server, and thus the same reasoning as applied to claim 2 applies here as well).

Regarding claim 8, The communication system according to claim 7, wherein the plurality of frequency spectrums comprise all of the plurality of licensed frequency bands (e.g. Note that this claim is similar to claim 3 except that it is a system claim wherein the function is done by the server, whereas claim 3 is an apparatus claim wherein the function is also done by the server, and thus the same reasoning as applied to claim 3 applies here as well).

Regarding claim 12, The performance measurement method according to claim 11, wherein the step of determining the frequency spectrum information comprises:
selecting at least one of a plurality of licensed frequency bands in a region as the plurality of frequency spectrums (e.g. Note that this claim is similar to claim 2 except that it is a performance measurement method claim, whereas claim 2 is an apparatus claim wherein the same performance measurement method is done by the server, and thus the same reasoning as applied to claim 2 applies here as well).

Regarding claim 13, The performance measurement method according to claim 12, wherein the step of selecting the at least one of the plurality of licensed frequency bands comprising:
selecting all of the plurality of licensed frequency bands as the plurality of frequency spectrums (e.g. Note that this claim is similar to claim 3 except that it is a performance measurement method claim, whereas claim 3 is an apparatus claim wherein the same performance measurement method is done by the server, and thus the same reasoning as applied to claim 3 applies here as well).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMITRA GANGULY whose telephone number is (571)272-0813.  The examiner can normally be reached on 10 a.m to 6 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel R Beharry can be reached on 571 270 5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUMITRA GANGULY/Examiner, Art Unit 2411                                                                                                                                                                                                        
/JUNG H PARK/Primary Examiner, Art Unit 2411